DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 6 and 8 – 11, in the reply filed on December 31, 2020 is acknowledged. The examiner agrees with applicant’s arguments. Claims 12 – 17 and 19 – 22 of Group II have been rejoined and fully examined for patentability.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 5, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 – 6, 8 – 17, and 19 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Firstly, the examiner generally agrees with applicant’s arguments filed October 2, 2020. The examiner agrees that Kindkeppel (US 2010/0258493), Pettersson (US 2015/0033684), and Hillier (US 4,181,313, either alone or in combination, fail to teach or suggest the claimed seal with a first surface having an arc-shaped profile extending from a first end of the seal member to a second end of the seal member, and a second sealing surface having an opposite arc-shaped profiled extending from the first end of the seal member to the second end of the seal member, where each arc-shaped profile defines a convex arc shape comprising a continuous curve between the first end and the second end. 
	Additionally, the examiner generally agrees with applicant’s arguments filed December 31, 2020. Kometani (US 5,720,790) is not considered to teach or suggest a seal member having two surface with the claimed arc-shaped profiles. 
	US Patent Application Publication No. 2018/0318745 to Nichols et al. (hereinafter referred to as Nichols) is also considered to disclose a similar filter element. Nichols includes a wave-shaped seal (14), as shown in figure 1. There is no teaching or suggestion in Nichols for the seal to include a first surface having an arc-shaped profile extending from a first end of the seal member to a second end of the seal member, and a second sealing surface having an opposite arc-shaped profiled extending from the first end of the seal member to the second end of the seal member, where each arc-shaped profile defines a convex arc shape comprising a continuous curve between the first end and the second end. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773